Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 16-17, 19, 21-22, 24, 27-28, 31 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakizawa et al. (US2003/0083214).
Re claim 11, Kakizawa et al. teach a method of producing a semiconductor substrate comprising putting a substrate having Cu wiring in contact with a cleaning liquid composition. Specifically, Kakizawa et al. does not teach a cleaning composition having ingredients a-c.  While not teaching the cleaning composition having ingredients a, b, and c, the prior art recites and teaches a selection of ingredients, as encompassed by the chemical formulas.  The prior art teaches that the cleaning agent may be used alone or in combination with two or more compounds (paragraphs 65-67).  Specifically, the prior art teaches one or more types of basic compounds comprising choline (paragraph 72), primary amines including triethanolamine (paragraph 58), one or more of nitrogen atom-containing heteromonocyclic aromatic compounds, such as histidine (paragraph 58), and one or more types of phosphonic acids nitrilotris (methylene phosphonic acid) (paragraph 59), wherein the composition has a pH of 8 to 11 (paragraphs 71, 108).   The examiner takes position that the teachings of Kakizawa is no different than the claimed invention.  Specifically, applicant’s specification teaches a basic compound, having ingredients a, b, and c.  The instant specification teaches one or more basic compounds.  Kakizawa et al. teach one or more basic compounds, also having ingredients a, b, and c.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kakizawa et al. to include the cleaning composition having the claimed ingredients since Kakizawa et al. provides a generic teaching of selecting the claimed ingredients and further teaches that one or more compounds can be used in combination for treating the semiconductor surface. 
 Re claims 11-12, in reference to copper wiring and CMP processing, applicant is directed to paragraphs 3-4.    Re claims 11, 16-17, 19, 21-22, 24, 27-28, 31-32, Kakizawa et al. fail to teach the individual concentrations of each ingredient, however, in the absence of a showing or criticality and/or unexpected results, it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to have adjusted each of the ingredients within the claimed range, since paragraph 67 of Kakizawa et al. teach that the total amount of each compound is generally within the range of 0.0001-30 percent by weight.  Re claims 31-32 differs from claim 11 with respect to water and element g.  Applicant is directed to paragraphs 68 and 72 of Kakizawa et al. 
Claims 11-12, 14-17, 19, 21-22, 24, 27-30, and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US2012/0283163) in view of Kakizawa et al. (US2003/0083214).
Re claim 11, Barnes et al. teach a cleaning liquid composition for removing metallic impurities and post-CMP residue, including organic residue from Cu wiring (paragraphs 18, 30, 56), the composition comprising a basic compound (paragraphs 33, 45, 46 54, triethanolamine, choline) and a nitrogen atom-containing heteromonocyclic aromatic compound comprising histidine (paragraph 50), and having a pH of 8-11 (paragraph 51), wherein the composition is diluted with water (refer to Table 1). Paragraph 46 of Barnes teaches choline (i.e. alternative name, choline hydroxide).  Re claim 11, in reference to dissolving a Cu-containing organic residue, wherein the residue is a Cu-BTA complex, refer to paragraphs 54 and 56-57. 
Re claims 11, 14, 16-17, 19, 21-22, 24, 27-29, and 31-35, Barnes et al. fail to teach the claimed phosphonic acids and further fails to teach the claimed concentrations of ingredients recited. Kakizawa et al. teach a method of cleaning a semiconductor surface comprising Cu wiring by treating with a cleaning composition comprising the claimed phosphonic acids (paragraphs 59- 60) for example, for purposes of removing CMP residue and impurities without corroding the Cu wiring. Paragraph 66 of Kakizawa teaches the concentration of the basic compound to be within the range of 0.0001-30 percent and further teaches that the concentration of choline is within the amount of 0.0001-10 percent by weight (paragraphs 67, 72, 74).  It is noted that the concentration range pertains to basic compounds including the nitrilotris(methylenephosphonic acid), triethanolamine, choline, and histidine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Barnes et al., to include the claimed phosphonic acids, as taught by Kakizawa et al. for purposes of performing the same function of cleaning the semiconductor wafer after CMP processing without damaging the Cu wiring. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Barnes et al., to include the claimed concentration ranges, as taught by Kakizawa et al., for purposes of performing the same function of cleaning the wafer after CMP processing to remove contaminants without damaging the Cu wiring. 
  Re claim 12, refer to paragraph 56 of Barnes.  Re claims 15, 30, and 36, refer to paragraphs 7, 18, 57, 65 of Barnes.  
 Response to Arguments
The rejection of the claim, under 112, second paragraph is withdrawn in view of the cancellation of claim 13.
The rejections of the claims as being unpatentable over Kakizawa et al. or Barnes et al. are maintained for the reasons recited above. 
Applicant continues to argue that Kakizawa fails to teach the composition comprising all constituents of the claimed cleaning composition.   Kakizawa discloses a cleaning agent that could be a single compound of generic formula 1, 2, 3, 4, and 5.  While the examiner agrees that Kakizawa teaches one single compound for a particular formula, the limitations are met for the following reasons.  Paragraph 67 teaches that two or more compounds can be used in combination. Paragraph 59 teaches the claimed phosphonic acid based on formula 1’.  Paragraph 58 teaches the claimed histidine based on formula 1.  Paragraph 72 teaches that possible pH adjusters include choline.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kakizawa et al. to include the cleaning composition having the claimed ingredients since Kakizawa et al. provides a generic teaching of selecting the claimed ingredients and further teaches that one or more compounds can be used in combination for treating the semiconductor surface.  Furthermore, the examiner argues that Kakizawa teaches that from the list of ingredients, a possible embodiment includes applicant’s claimed ingredients as there is a clear teaching that one of more compounds from the recited chemical formulas can be combined to treat the semiconductor wafer. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540,220 USPQ 303 (Fed. Cir. 1 983), cert. Denied, 469 U.S. 851 (1984). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments, see Merck & Co. v, Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2141.02, MPEP 2145X.D.l and MPEP 2123.
Applicant argues that the prior art of Kakizawa does not teach a liquid cleaning composition consisting of all of the elements.   Specifically, applicant argues that there is no motivation to pick from the long list of compounds recited.
 Applicant’s arguments are unpersuasive for the following reasons. It appears with claim 11 and the subsequent independent claims, applicant has recited one of more ingredients of the basic compound.  Specifically, applicant is claiming one or more basic compounds.  Kakizawa et al. teach one of more basic compounds.  As one embodiment, Kakizawa et al. teach one of more basic compounds which can include elements a-e of claim 11.  Similar arguments can be made of independent claims. Specifically, Kakizawa et al. teach one of more basic compounds which can include each element recited in each of the independent claims. In summary, the examiner finds no differences between applicant’s claimed invention and the prior art of Kakizawa for the reasons recited above.  Specifically, the examiner takes the position that in both the instant application and the prior art, both teach using one of more nitrogen compounds. Specifically, applicant’s specification teaches a basic compound, having ingredients a, b, and c.  The instant specification teaches one or more basic compounds.  Kakizawa et al. teach one or more basic compounds, also having ingredients a, b, and c.
Applicant has submitted a 1.132 Declaration to show that the claimed compositions have superior high etching rate for the removal of organic Cu-BTA residue, superior surface smoothness, and lower roughness, and superior high rate for removal of metallic impurities.
Upon review, the examiner finds the 1.132 Declaration unpersuasive for the following reasons. Table 1’ of the Declaration, applicant suggests a high etching rate for the removal of Cu-BTA residue.  Table 1’, Example A summarizes claims 11, 14, 33. Applicant submitted Table 2’ of the Declaration directed to the Cu etching rate using the claimed composition.   Similarly, Table 3’ is directed to removal different metal impurities.    All of these Tables recite data directed to various ingredients, various concentrations and varying etching rates.  Applicant’s arguments are unpersuasive as they are not commensurate in scope with the instantly claimed invention.
The examiner maintains the position that etching rate, surface smoothness, roughness, removal of contaminants are a result of performing the claimed method.  The skilled artisan, would reasonably expect the same results since Kakizawa et al. teach the same substrate, the same ingredients, and the same concentration ranges for performing the same function of removal of contaminants without damaging the Cu wiring.   The burden is shifted on applicant to show why the skilled artisan would not expect the same results since Kakizawa teach treating the same substrate using the same instantly claimed composition. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711






/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc